Citation Nr: 0506572	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  01-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a herniated disc at L4-L5, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The appellant had service in the Army National Guard of Ohio 
from February 26, 1965 to February 25, 1971, and from June 
28, 1972 to June 27, 1976.  His service included a period of 
active duty for training from May 11, 1965 to September 27, 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO rating decision.  
This issue was remanded in May 2003 in order to ensure 
compliance with the VCAA, to obtain relevant medical records, 
and to afford the veteran with VA medical examinations.  

The Board notes that, following the May 2003 remand, the 
criteria for rating diseases of the spine were amended again.  
68 Fed. Reg. 51,454 (Aug. 27, 2003) (effective from Sept. 26, 
2003); 38 C.F.R. § 4.71a (2004).  The veteran was informed of 
these changes in a supplemental statement of the case (SSOC) 
dated in October 2004.  

The Board also notes that, while this case was at the RO 
following the remand, the veteran was service connected for 
radiculopathy of the right and left lower extremities 
secondary to the veteran's service-connected residuals of a 
herniated disc at L4-L5.


REMAND

Pursuant to the above-mentioned remand, the veteran was given 
an orthopedic examination and a neurological examination.  
Included in the July 2004 orthopedic examination by P.S., 
M.D., was a comment that the veteran's laminectomy scar was 
well healed.  The veteran had tenderness, soreness, and pain 
to palpation across the lower back.  He could forward flex to 
70 degrees, limited by pain.  He could extend to 0 degrees, 
and bend and rotate to 20 degrees, all limited by pain.  
These descriptions do not present a clear picture for 
evaluation purposes.  Specifically, it is not clear whether 
"limited by pain" means that that was the point at which 
pain began, or that pain began earlier in the range of 
motion, but that the point at which motion was "limited by 
pain" was the point at which the pain became so intense as 
to prohibit further motion.

VA regulations require that functional loss due to problems 
such as complained of by the veteran be equated to additional 
degrees of limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.46 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
This has not been accomplished.  The range of motion, 
including an estimation as to the degree of limitation based 
on functional losses, is required.  The VA examiner reported 
that flare-ups and repeated use caused the veteran more 
problems, and it was noted in an October 2003 addendum to the 
examination report that the "exact nature of the limitation 
during flare-up cannot be accurately determined."  The exact 
nature need not be accurately determined.  The language used 
by the examiner strongly suggests that the veteran's 
functional debility is indeed greater than indicated by the 
findings made at August 2003 examination.  What is required 
from the examiner is a best estimate as to the additional 
loss of motion due to such flare-ups or functional loss with 
use so that the claimant can be  adequately compensated for 
his occupational impairment.  DeLuca, supra.

In a July 2004 addendum to a May 2004 report of 
electromyograph (EMG), the VA neurologist noted that the 
results of the EMG would not account for the severity of the 
veteran's reported pain.  The neurologist opined that the 
veteran's pain syndrome was most likely due to a myofascial 
pain syndrome, and recommended further evaluation of the pain 
by orthopedics.  There is no indication that this was done.  
Moreover, given the need for further orthopedic evaluation to 
comply with DeLuca, as noted above, further evidentiary 
development is required.

Finally, on remand the RO requested, in a June 2003 
correspondence, that the veteran identify all VA and non-VA 
health care providers where he received treatment for this 
disability.  There is no evidence of record indicating that 
the veteran ever responded to that request.  Nevertheless, 
since the issue is to be remanded again, the veteran should 
once again be given the opportunity to provide this 
information.  Particularly, the veteran suggested in an April 
1999 VA treatment note that he was then being treated by a 
private physician for his degenerative disc disease.  As 
these records would be relevant in determining the severity 
of the veteran's service-connected post-operative residuals 
of a herniated disc, they should be obtained.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant 
to identify all VA and non-VA health 
care providers where he has received 
treatment for his post-operative 
residuals of a herniated lumbar disc 
at L4-L5 since 1998.  The RO should 
ensure that all pertinent records of 
private or VA treatment which are 
not already of record are obtained 
for review.  The veteran should 
specifically be asked to identify 
the private physician who treated 
him for his low back in 1999, and 
all pertinent treatment records 
dated from 1998 to the present 
should be requested from this 
physician.  

2.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant 
to be afforded an orthopedic 
examination to determine the 
severity of his post-operative 
residuals of a herniated lumbar disc 
at L4-L5.  All indicated tests and 
studies deemed necessary should be 
conducted.  The claims folder, a 
copy of this remand, the former and 
revised rating criteria for 
Diagnostic Code 5293, as well as the 
new general rating criteria for 
rating diseases of the spine, along 
with any additional evidence 
obtained pursuant to the request 
above, should be made available to 
the examiner for review.  Clinical 
findings should be elicited so that 
any of the three sets of rating 
criteria may be applied.  See 38 
C.F.R. § 4.71a (Diagnostic Code 
5293) (2002); 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003); 
38 C.F.R. § 4.71a (2004).  

The examiner should elicit a 
comprehensive history of the 
residuals of the veteran's herniated 
disc.  In addition, after reviewing 
the veteran's complaints and medical 
history, the examiner should render 
an opinion, based upon his or her 
best medical judgment, as to the 
extent to which the appellant 
experiences functional impairments, 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., and should equate such 
problems to the rating criteria.  
(In other words, functional losses 
due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a 
higher rating.  If so, the 
orthopedic examiner should so state.  
If this is stated in terms of 
limited motion, the degree of 
limitation beyond what was shown 
clinically should be specified.)  
The examiner's best estimate as to 
the impairment caused by such 
functional losses should be set 
forth.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The examiner should also take into 
account and comment on the July 2004 
neurologist's opinion that the 
veteran's pain syndrome is most 
likely due to a myofascial pain 
syndrome.

The rationale for all opinions 
should be explained in detail.  If 
the examiner provides an opinion 
that is contrary to one already of 
record, the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, 
the examiner(s) should specifically 
address the findings made in the 
January 2000, the February 2002, and 
the August 2003 VA spine 
examinations, as well as the 
February 2002 and July 2004 VA 
neurologic examinations, and the May 
2004 VA EMG examination.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of any information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

